Citation Nr: 0600703	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  94-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residual of injury 
to three fingers on the right hand.

2.  Entitlement to an increased initial disability rating for 
residuals of low back injury with chronic pain, partial 
lumbarization of L5, and limitation of motion, rated as 40 
percent disabling before November 1, 1995 and as 20 percent 
disabling from November 1, 1995.

3.  Entitlement to an increased initial disability rating for 
residuals of right elbow injury with chronic tendonitis and 
limitation of motion, rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1991, January 1993, and 
October 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The case returns to the Board following remands to the RO in 
January 1998 and July 2003.

The Board notes that the veteran had a Board hearing in 
January 1997.  The Veterans Law Judge who presided over that 
hearing has since left employment at the Board.  The veteran 
opted for an additional Board hearing before a different 
Veterans Law Judge. See 38 C.F.R. § 20.707 (2005).  In 
February 2003, the veteran testified before the undersigned 
at a Board hearing in Washington, D.C.  A transcript of that 
hearing has been associated with the claims folder.  In the 
Board's July 2003, remand, it included as a perfected issue 
the issue of entitlement to an effective date earlier than 
September 1, 1996, for the award of a 10 percent disability 
rating for a left knee disability.  However, in September 
2005, the Appeals Management Center Resource Unit in Florida 
granted an earlier effective date back to March 1996 on the 
grounds of clear and unmistakable error.  Consequently, this 
issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the Board's prior remand of July 2003, the Board pointed 
out that the veteran had a pending claim for disability 
benefits with the Social Security Administration (SSA) and 
requested that his SSA records be obtained, to include the 
medical records.  In response to this request, the Appeals 
Management Center (AMC) Resource Unit in Bay Pines, Florida, 
made a fifth request to SSA in November 2005 for the 
veteran's SSA records.  

SSA responded in November 2005 by informing the AMC that the 
veteran's file had been located in the Federal Records Center 
in Philadelphia and to allow eight weeks for receipt of the 
file.  However, rather than waiting the eight weeks for the 
veteran's SSA records, the AMC, also in November 2005, 
returned the claims file to the Board.  The veteran's 
representative pointed all of this out in written argument in 
December 2005, and contends that the veteran is entitled to 
compliance with the Board's July 2003 directives.  He cited 
to Stegall v. West, 11 Vet. App. 268 (1998), in which the 
Court of Appeals for Veterans Claims held that a remand by 
the Board confers, as a matter of law, the right to 
compliance with the remand instructions.  Accordingly, the 
Board finds that the instructions for further development (in 
particular, the Board's request for the veteran's SSA 
records) set forth within the July 2003 Board remand have not 
been met with full compliance that would allow the Board to 
render a fair and equitable decision at this time.

While the Board regrets that another remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand is necessary to ensure that all due 
process requirements are met.  Accordingly, this case is 
hereby REMANDED for the following action:  

1.  The veteran's SSA records, including 
the underlying medical records, should be 
located and associated with the veteran's 
claims file.

2.  Thereafter, each of the issues on 
appeal should be readjudicated.  If the 
disposition of any claim remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


